

117 HRES 456 IH: Remembering the victims of the 1989 Tiananmen Square massacre and condemning the continued and intensifying crackdown on human rights and basic freedoms within the People’s Republic of China, including the Hong Kong Special Administrative Region, by the Chinese Communist Party, and for other purposes.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 456IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Bera (for himself, Mr. Chabot, Mr. Connolly, Mr. Levin of Michigan, Mr. Fitzpatrick, Mr. Cohen, Ms. Titus, Ms. Cheney, Mr. Green of Tennessee, Ms. Norton, Mr. Kim of New Jersey, Mr. Tiffany, Mr. Evans, and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRemembering the victims of the 1989 Tiananmen Square massacre and condemning the continued and intensifying crackdown on human rights and basic freedoms within the People’s Republic of China, including the Hong Kong Special Administrative Region, by the Chinese Communist Party, and for other purposes.Whereas, on April 15, 1989, peaceful demonstrators gathered in Tiananmen Square in central Beijing to mourn the death of former General Secretary of the Chinese Communist Party (CCP) Hu Yaobang, who was compelled to resign in 1987 for expressing support of students demanding political reform;Whereas, throughout April and May 1989, peaceful demonstrations continued in Tiananmen Square and in an estimated 400 cities across China;Whereas, by May 17, 1989, an estimated 1,000,000 Chinese citizens from all walks of life, including students, government employees, journalists, workers, police officers, and members of the armed forces, gathered peacefully in Tiananmen Square to call for democratic reforms;Whereas the peaceful demonstrators of 1989 called upon the Government of the People’s Republic of China (PRC) to eliminate corruption, accelerate economic and political reform, and protect human rights, particularly the freedoms of expression and assembly;Whereas, on May 20, 1989, the Government of the PRC declared martial law;Whereas, during the late afternoon and early evening hours of June 3, 1989, the CCP leadership sent armed People’s Liberation Army (PLA) troops and tanks into Beijing and surrounding areas;Whereas, on the night of June 3 and continuing into the morning of June 4, 1989, PLA soldiers, at the direction of CCP leadership, fired indiscriminately into crowds of peaceful protesters, killing and injuring thousands of demonstrators and other unarmed civilians;Whereas the Government of the PRC continues to censor any mention of the crackdown centered on Tiananmen Square, prevents the victims from being publicly mourned and remembered, and harasses, detains, and arrests those who call for a full, public, and independent accounting of the wounded, dead, and those imprisoned for participating in the spring 1989 demonstrations;Whereas the sovereignty of Hong Kong transferred from the United Kingdom to the PRC in 1997 under the terms of the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong (hereafter the Joint Declaration), which guaranteed the Hong Kong Special Administrative Region (HKSAR) will enjoy a high degree of autonomy, and committed the PRC to keep the social and economic systems in Hong Kong unchanged through 2047;Whereas the Joint Declaration states that Rights and freedoms, including those of the person, of speech, of the press, of assembly, of association, of travel, of movement, of correspondence, of strike, of choice of occupation, of academic research and of religious belief will be ensured by law in the Hong Kong Special Administrative Region and that those rights are reiterated in Chapter III of the Basic Law of the HKSAR of the PRC;Whereas the people of Hong Kong have held an annual Tiananmen Square vigil since 1990 and has been the only such mass gathering on Chinese territory because commemorations are banned in mainland China;Whereas, on June 4, 2020, thousands of people in Hong Kong defied a ban by the Hong Kong Police Force and gathered at the city’s annual June 4 vigil to memorialize the 31st anniversary of the Tiananmen Square massacre;Whereas, on June 30, 2020, China’s National People’s Congress Standing Committee flagrantly undermined the high degree of autonomy promised to Hong Kong in the Joint Declaration and Basic Law by passing and imposing upon Hong Kong the oppressive and intentionally vague Law of the PRC on Safeguarding National Security in the HKSAR (national security law);Whereas the central Government of the PRC and the HKSAR Government have since used the national security law to suppress democratic voices in Hong Kong, including by barring candidates from standing for election and by arresting prodemocracy activists and opposition leaders;Whereas, on March 11, 2021, China’s National People’s Congress adopted the Decision of the National People’s Congress on Improving the Electoral System of the Hong Kong Special Administrative Region, thereby further restricting Hong Kong’s electoral freedom and democratic representation;Whereas, on May 6, 2021, a Hong Kong judge sentenced several Hong Kong prodemocracy activists to between 4 and 10 months in jail for participating in the unauthorized Tiananmen Square vigil in June 2020;Whereas, on May 27, 2021, the Hong Kong Police Force officially banned the June 4 vigil for the second consecutive year, citing a ban on large gatherings in light of the coronavirus disease 2019 pandemic;Whereas, on May 27, 2021, the Hong Kong Legislative Council passed legislation amending local election laws to bring them in line with the China’s National People’s Congress March 11 Decision of the National People’s Congress on Improving the Electoral System of the Hong Kong Special Administrative Region;Whereas June 4, 2021, marks the 32d anniversary of the Tiananmen Square massacre;Whereas the Government of the PRC has committed genocide and crimes against humanity against the predominantly Muslim Uyghurs and other ethnic and religious minority groups in Xinjiang; andWhereas the Government of the PRC continues to violate the human rights of prodemocracy activists, members of ethnic minorities, including individuals in the Tibetan regions, religious believers, human rights lawyers, citizen journalists, and labor union leaders, among many others seeking to express their political or religious views or ethnic identity in a peaceful manner: Now, therefore, be itThat the House of Representatives—(1)expresses its deepest respect for and solidarity with the families and friends of those killed, tortured, and imprisoned for participating in the prodemocracy demonstrations during the spring of 1989, and with those who have continued to suffer for their fight to publicly mourn the Tiananmen Square massacre victims;(2)reaffirms its support for those who continue to work for political reform, rule of law, and protections for human rights in China;(3)condemns the Government of the People’s Republic of China (PRC) for its continued human rights abuses, including suppressing peaceful political dissent and ethnic and religious minorities;(4)calls on the Government of the PRC to—(A)cease censoring information and discussion about the Tiananmen Square massacre;(B)invite and cooperate with a full and independent investigation into the Tiananmen Square massacre by the United Nations High Commissioner for Human Rights;(C)uphold its international legal obligations to Hong Kong under the Joint Declaration of the Government of the United Kingdom of Great Britain and Northern Ireland and the Government of the People’s Republic of China on the Question of Hong Kong (Joint Declaration) and cease undermining Hong Kong’s high degree of autonomy; and(D)allow those participants in the Tiananmen demonstrations who fled overseas or reside outside of China after being blacklisted for their peaceful protest activity to return to China without risk of retribution;(5)calls on the Government of the Hong Kong Special Administrative Region, and the relevant authorities in the Government of the PRC to—(A)respect and uphold the personal rights and freedoms of the people of Hong Kong and the independence of Hong Kong’s legal system;(B)restore independent democratic representation to the people of Hong Kong in line with the One Country, Two Systems arrangement set forth in the Joint Declaration and its implementing document, the Basic Law; and(C)allow those living in exile for engaging in prodemocracy activities to return to Hong Kong without fear of detention or other repercussions;(6)calls on the United States Government and Members of Congress to mark the 32d anniversary of the Tiananmen Square protests, including through meetings with participants of the Tiananmen Square protests who live outside of China and the families and friends of the victims of the Tiananmen Square massacre based outside China; and(7)supports ongoing peaceful movements for human rights in China and of the people in Hong Kong, Tibet, and Xinjiang.